04/03/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0428



                            No. DA 19-0428

STATE OF MONTANA,

           Plaintiff and Appellant,
     v.

TYLER EDWARD GIFFIN,

           Defendant and Appellee.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including May 11, 2020, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                      April 3 2020